Citation Nr: 0822104	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  97-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
disorder.

3.  Entitlement to an increased rating for bilateral pes 
planus with a history of plantar fasciitis, currently 
evaluated as 10 percent disabling.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus as caused by VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1969 to August 1971 and from October 1974 to April 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997, August 2000, and July 
2007 decisions by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  The February 1997 
decision continued a 10 percent disability rating for a 
bilateral foot disorder.  The August 2000 decision, in 
pertinent part, denied service connection for PTSD and for 
lumbosacral strain.  In July 2007, the RO denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for diabetes 
mellitus due to VA treatment.  

The Board remanded the claims for further development in 
December 1998, August 2001 and in October 2004.  The case has 
been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's substantive appeal as to the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus, he requested a Board hearing.  

Additionally, in July 1998 the veteran testified during a 
hearing before a Veterans Law Judge.  In June 2008, the Board 
notified the veteran that the Veterans Law Judge who presided 
at his hearing in July 1998 had left the Board.  The veteran 
was advised in writing that he had the right to another 
hearing by another Veterans Law Judge.  See 38 U.S.C.A. § 
7102 (West 2002); 38 C.F.R. § 20.707 (2007).  In June 2008, 
the veteran responded that he wanted a video-conference 
hearing before a Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

Schedule the appellant for a video-
conference hearing before a Veterans Law 
Judge.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

